DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8 and 15 are amended. Claims 7, 14 and 21 are cancelled. Claims 1-6, 8-13 and 15-20 are presented for examination
Priority
This application is a continuation of application 16/166,092 filed on 10/20/2018 which is the continuation of application 14043344 filed on 10/01/2013. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given  in response to the telephonic and electronic conversation with Daniel O’Connor on 7/29/2021. Refer to the interview attached.
Claim 1 is amended as follows 
1.	(Currently Amended) A computer-implemented method comprising:
receiving, by one or more processors, clinical data comprising narrative text;
identifying, by the one or more processors, one or more sequenced words within the narrative text;
mapping, by the one or more processors, each of the one or more sequenced words to one or more semantic objects of an ontology, wherein (a) the ontology defines classes of the one or more semantic objects corresponding to axes of a multi-axial coding scheme, (b) the ontology defines concepts of a conceptual data resource, (c) the classes of the one or more semantic objects define a hierarchical structure in the ontology, and (d) the hierarchical structure defines relationships between the one or more semantic objects;
converting, by the one or more processors, the one or more semantic objects into one or more characters;

outputting, by the one or more processors, an inquiry requesting clinical documentation comprising additional unstructured data embodied as narrative text, based at least in part on the at least one blank slot, wherein outputting an inquiry comprises generating a suggestion for the additional unstructured data to provide greater specificity to the clinical data and comprises providing the suggestion with the request;
responsive to receiving the clinical documentation comprising the additional unstructured data, mapping, via natural language processing and by the one or more processors, at least a portion of the additional unstructured data to at least one additional semantic object of the ontology;
converting, by the one or more processors, the at least one additional semantic object into at least one additional character; and
generating, by the one or more processors, a complete code by, at least in part, outputting the at least one additional character into the at least one blank slot.

Cancel claim 7 
7.	(Canceled) 

Claim 8 is amended as follows 
8.	(Currently Amended) A computer system comprising:
a database comprising memory for storing clinical data; and
one or more computer processors operatively coupled to an interactive display and in communication with the database, the one or more computer processors configured to:
receive clinical data comprising narrative text;
identify one or more sequenced words within the narrative text;

convert the one or more semantic objects into characters;
generate a partial code by, at least in part, outputting the one or more characters into one or more slots based at least in part on the multi-axial coding scheme, wherein (a) the partial code comprises at least one blank slot, and (b) in the multi-axial coding scheme, each position of a character within the partial code corresponds to a semi-independent axis of classification;
output, an inquiry requesting clinical documentation comprising additional unstructured data embodied as narrative text, based at least in part on each of the at least one blank slot, wherein outputting an inquiry comprises generating a suggestion for the additional unstructured data to provide greater specificity to the clinical data and comprises providing the suggestion with the request; 
responsive to receiving the clinical documentation comprising the additional unstructured data, map, via natural language processing, at least a portion of the additional unstructured data to at least one additional semantic object of the ontology;
convert the at least one additional semantic object into at least one additional character; and
generate a complete code by, at least in part, outputting the at least one additional character into the at least one blank slot.

Cancel claim 14 

14.	(Canceled) 

Claim 15 is amended as follows 
15.	(Currently Amended) A non-transitory computer-readable storage medium having program code embedded thereon, the program code executable on a processor of a computer system to perform processes for:
receiving clinical data comprising narrative text;
identifying one or more sequenced words within the narrative text;
mapping each of the one or more sequenced words to one or more semantic objects of an ontology, wherein (a) the ontology defines classes of the one or more semantic objects corresponding to axes of a multi-axial coding scheme, (b) the ontology defines concepts of a conceptual data resource, (c) the classes of the one or more semantic objects define a hierarchical structure in the ontology, and (d) the hierarchical structure defines relationships between the one or more semantic objects[[;]];
converting the one or more semantic objects into characters;
generating a partial code by, at least in part, outputting the one or more characters into one or more slots based at least in part on the multi-axial coding scheme, wherein (a) the partial code comprises at least one blank slot, and (b) in the multi-axial coding scheme, each position of a character within the partial code corresponds to a semi-independent axis of classification;
outputting an inquiry requesting clinical documentation comprising additional unstructured data embodied as narrative text, based at least in part on the at least one blank slot, wherein outputting an inquiry comprises generating a suggestion for the additional unstructured data to provide greater specificity to the clinical data and comprises providing the suggestion with the request;
responsive to receiving the clinical documentation comprising the additional unstructured data, mapping, via natural language processing, at least a portion of the additional unstructured data to at least one additional semantic object of the ontology;
converting the at least one additional semantic object into at least one additional character; and
generating a complete code by, at least in part, outputting the at least one additional character into the at least one blank slot.

Cancel claim 21 

Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
Following are the reason for allowance: 

Cited prior art of   Heja ( GALEN based formal representation of ICD10) and further in view of Mills (US Pub: 20130006653) and further in view of Martin ( US provisional 61/850,577 ) or any prior art searched or made in record or their combination thereof fails to teaches the concept of claim 1, 8 and 15 as a whole including “ mapping, by the one or more processors, each of the one or more sequenced words to one or more semantic objects of an ontology, wherein (a) the ontology defines classes of the one or more semantic objects corresponding to axes of a multi-axial coding scheme, (b) the ontology defines concepts of a conceptual data resource, (c) the classes of the one or more semantic objects define a hierarchical structure in the ontology, and (d) the hierarchical structure defines relationships between the one or more semantic objects;
converting, by the one or more processors, the one or more semantic objects into one or more characters;
generating, by the one or more processors, a partial code by, at least in part, outputting the one or more characters into one or more slots based at least in part on the multi-axial coding scheme, wherein (a) the partial code comprises at least one blank slot, and (b) in the multi-axial coding scheme, each position of a character within the partial code corresponds to a semi-independent axis of classification; outputting, by the one or more processors, an inquiry requesting clinical documentation comprising additional unstructured data embodied as narrative text, based at least 

By above configuration NLP engine  can also guide the provider to improved documentation practices, and identify areas where greater specificity is required at the provide end, for a more comprehensive, accurate and supportable clinical recordkeeping and coding process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHA MISHRA/Primary Examiner, Art Unit 2674